Filed 4/9/13 P. v. Mayo CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C072541

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F04473)

         v.

GREGORY AINLEY MAYO,

                   Defendant and Appellant.




         Appointed counsel for defendant Gregory Ainley Mayo has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal.3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.



1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
       On June 27, 2012, defendant became involved in an altercation with a woman who
was taking photographs of his home. During the altercation, defendant took the woman’s
camera. Defendant was charged with robbery (Pen. Code, § 211),2 battery (§ 242), false
imprisonment (§ 236) and resisting a peace officer (§ 148, subd. (a)(1)).
       On September 18, 2012, defendant entered into a negotiated plea agreement and
pleaded no contest to battery. In accordance with the plea agreement, the remaining
charges were dismissed pursuant to a negotiated plea agreement and the trial court placed
defendant on three years’ informal probation with the condition he serve 60 days,
converted to 348 hours of alternative sentencing. The trial court also ordered defendant
to pay a $120 restitution fine, a $30 court facility fee, a $40 court security fee, and victim
restitution in an amount to be determined.
       Defendant appeals. His request for a certificate of probable cause was denied. (§
1237.5.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                           NICHOLSON          , Acting P. J.

We concur:

      BUTZ          , J.

      MAURO            , J.




2      Further undesignated statutory references are to the Penal Code.

                                              2